Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


       Claims 33 and 34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. 
      See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
      The limitation “at least two barrier assemblies each comprising a photoemitter and a photodetector located adjacent each other on the same side of a user” , as set forth in claim 33, is improper as the limitation is directed to or encompass a human organism. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11, 12, 15-17, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puszkiewicz (2016/0221812) in view of either Liminet (2017/0341566) or (paragraph (0018) of applicant’s BACKGROUND AND SUMMARY, herein after being referred to as (para. (0018)).
Puszkiewicz (Fig. 16) shows;
1.    An aerial work platform, comprising: 
      a work platform (10) provided with a guardrail (22); 
      a lifting mechanism coupled to the work platform;
      a control desk (14) on which manual control members are arranged adapted to control movements of the aerial work platform; and
      a non-physical barrier system (4021) adapted to determine, when the desk is attached to the guardrail, that a person on the platform is in the vicinity of a part of the guardrail adjacent to the desk and/or is bent towards the desk by detecting an interference of the person with the non-physical barrier, the system inhibiting at least some movements of the aerial work platform in the event of detection of an interference with the barrier;

     Luminet, in para. (0084) and (para. (0018)) teach that it is known to have a control console designed to be attached and detached from a guardrail.
    With respect to the non-physical barrier comprising wave emitters having wave receivers that receive waves emitted by the emitter by reflection on the object interfering with the non-physical barrier, the examiner takes OFFICIAL NOTICE that non-physical barrier comprising wave emitters having wave receivers that receive waves emitted by the emitter by reflection on the object interfering with the non-physical barrier is conventional, note e.g. paragraph (0021) of applicant’s BACKGROUND AND SUMMARY.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the desk to be designed to be attached and detached from the guardrail, taught by Luminet or (para.(0018)), and to have further substituted a conventional non-physical barrier with a wave emitter and wave receiver that receive waves emitted by the emitter by reflection of an object interference, as is conventional, since it would have provided the predictable results of facilitating multiple placement of the desk and a 
4.   An aerial work platform according to claim 1, 
wherein the non-physical barrier system is designed to determine that the person on the platform is in the vicinity of a part of the guardrail that is adjacent laterally to the desk (note Fig. 3).
5.   An aerial work platform according to claim 1,
wherein the emitter emits a wave beam in a given direction.
6.   An aerial work platform according to claim 5, wherein the emitter emits in a range of electromagnetic waves comprising ultraviolet, visible light and infrared (note (para. (0055), and also the conventional emitter).
7.   An aerial work platform according to claim 1,
wherein the emitter and the receiver form a photoelectric detector (note para. (0055)).

     With respect to the positioning of the non-physical barrier system, as set forth in claims 4 and 15, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected positioning of the non-physical barrier was one of a finite number of desired position within the platform for the safety of a user.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
4.    An aerial work platform according to claim 1, wherein the non-physical barrier system is designed to determine that the person on the platform is in the vicinity of a part of the guardrail that is adjacent laterally to the desk.
15.  An aerial work platform according to claim 1, wherein the non-physical barrier extends:
      a) either in a zone adjacent to a lateral side of the desk, the non-physical barrier being in a substantially vertical plane parallel to the rear side of the desk;

      With respect to the detection distance, as set forth in claim 17, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, the claimed detection distance is merely a matter of design choice and it would be obvious to one of ordinary skill in the art to make the detection distance measured from the desk to be less than or equal to 100 cm as desired as this being no more than an obvious design choice not expected to produce any new or unexpected result or that which cannot be determined through routine experiment and optimization.
17.  An aerial work platform according to claim 1, wherein the maximum detection distance of the non-physical barrier measured from the desk is less than or equal to 100 cm.
       With respect to the additional emitter and receiver, as set forth in claims 11, 12, 28 and 29, and there positioning, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have provided an additional of the known emitters and receivers, as set forth in claim 1 above, since St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and respect to the positioning of the additional emitter and receiver, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected positioning of the additional emitter and receiver was one of a finite number of desired position within the platform for the safety of a user.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
11. An aerial work platform according to claim 1, wherein the non-physical barrier system further comprises a photoemitter for emitting a light beam visible to the naked eye that runs along the non-physical barrier.
12. An aerial work platform according to claim 1, wherein the desk comprises a complementary non-physical barrier system for detecting that a person on the platform is either in the vicinity of said part of the guardrail adjacent to the desk or is leaning towards the desk by detecting an interference of the person with the complementary non-physical barrier, the complementary non-physical barrier being disposed so that the complementary non-physical barrier system effects the detection either for a proximity of the person to said part of the guardrail or for a leaning of the person towards the desk that is less than for the 
28.  An aerial work platform according claim 1, wherein the non-physical barrier is invisible to an operator and the non-physical barrier system further comprises a photoemitter for emitting a light beam visible to the naked eye that runs along the nonphysical barrier.
29.   An aerial work platform according to claim 1, wherein the nonphysical barrier is an infrared or ultraviolet barrier and the non-physical barrier system further comprises a photoemitter for emitting a light beam visible to the naked eye that runs along the non-physical barrier.
         Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puszkiewicz (2016/0221812) or applicants in view of either Liminet (2017/0341566) or (paragraph (0018) of applicant’s BACKGROUND AND SUMMARY, herein after being referred to as (para.(0018)), as applied to claim 1 above, and further in view of Lombardo (2016/0075543).
     Lombardo teaches the use of a manual actuation member (28) which prevents a non-physical barrier system from inhibiting the movements of the aerial work platform.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using 
10.  An aerial work platform according to claim 1, wherein the desk comprises a manual actuation member the actuation of which prevents the non-physical barrier system from inhibiting the movements of the aerial work platform.
      Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puszkiewicz (2016/0221812) 
Puszkiewicz (Fig. 15) shows;
30.  An aerial work platform, comprising:
      (a)    a work platform including a guardrail;
      (b)    a lifting mechanism coupled to the work platform; and
      (c)    a control desk (14) coupled to the guardrail, the control desk comprising:

      a lateral plate, (note in Fig. 4, the plate vertically extending downwardly from the desk), coupled to a first side of the desk and extending substantially vertically from the desk, the lateral plate attaching the desk to the guardrail,
      a first non-physical barrier system (402, 418) configured to be coupled to a second side of the desk opposite the first side and projecting laterally away from the desk, and
     a second non-physical barrier system (402, 418), note Fig. 15, coupled adjacent to the first side of the desk and projecting laterally beyond a front of the desk;
(d)    the first non-physical barrier system and the second non-physical barrier system being configured to detect an interference and inhibit at least some movements of the aerial work platform in the event of detection of an interference; and
(e)    the first non-physical barrier system and the second non-physical barrier system each comprising at least one wave emitter and a wave receiver.
   With respect to the positioning of the emitters and receivers
, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected positioning of the additional emitter and receiver was one of a finite 
32.    (New) The aerial work platform of claim 30, further comprising a first indicator light (420) and a second indicator light (420) located adjacent to the desk, the first indicator light being configured to indicate an absence of the interference and the second indicator light being configured to indicate a detection of the interference.
    With respect to the first non-physical barrier system further comprises a first photoelectric detector housing, a photoemitter located in the housing, and a photoreceiver located in the housing, as set forth in claim 31, the examiner takes OFFICIAL NOTICE that non-physical barrier comprising wave emitters having wave receivers that receive waves emitted by the emitter by reflection on the object interfering with the non-physical barrier is conventional, note e.g. paragraph (0021) of applicant’s BACKGROUND AND SUMMARY, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a conventional non-physical barrier with a wave emitter and  wave receiver that receive waves emitted by the emitter by reflection of an object interference, as is conventional, since it would have 
31.  The aerial work platform of claim 30, wherein the first non-physical barrier system further comprises a first photoelectric detector housing, a photoemitter located in the housing, and a photoreceiver located in the housing.
      Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puszkiewicz (2016/0221812) in view of either Liminet (2017/0341566) or (paragraph (0018) of applicant’s BACKGROUND AND SUMMARY, herein after being referred to as (para. (0018)).
Puszkiewicz (Figs. 14 and 15) shows;
33.    An aerial work platform, comprising: 
        a work platform comprising a guardrail;
       a mobile chassis including wheels;
       a lift configured to move the work platform relative to the mobile chassis; 
        a control desk (14) comprising manual control members configured to control movements of the aerial work platform, at least two barrier assemblies (402, 418).
     Luminet, in para. (0084) and (para. (0018)) teach that it is known to have a control console designed to be attached and detached from a guardrail.

      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the desk to be designed to be attached and detached from the guardrail, taught by Luminet or (para.(0018)), and to have further substituted a conventional non-physical barrier with a wave emitter and wave receiver that receive waves emitted by the emitter by reflection of an object interference, as is conventional, since it would have provided the predictable results of facilitating multiple placement of the desk and a non-physical barrier that detects interference due to reflection form the object, respectively. With respect to the attachment without a tool, the examiner TAKES OFFICIAL NOTICE that the attachment of an object to a rail (including platform rails) without a tool, e.g. U-shaped hooks, quick release fasteners, etc. is known, it would have been obvious to one of ordinary skill in the art before the effective 
      With respect to the detection distance, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, the claimed detection distance is merely a matter of design choice and it would be obvious to one of ordinary skill in the art to make the detection distance measured from the desk to be less than or equal to 100 cm as desired as this being no more than an obvious design choice not expected to produce any new or unexpected result or that which cannot be determined through routine experiment and optimization.
34.  The aerial working platform of claim 33, further comprising a support housing (408, 410) extending above the desk, the barrier assemblies being mounted to the support housing, and an indicator light (420) or an audible signal located on the support housing indicating a detection of interference by the barrier assemblies.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634